DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No.16/588,372 filed on 9/30/2019.
Status of Claims
Claims 1-12 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 9/30/2019 and 6/02/2021 are in compliance with the provisions of 37 CFR 1.97, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6-8 are objected to because of the following informalities: Claims 6-8 are dependent claims of independent claim 5. However, claims 6-8 recite “The system of claim 1” which should be changed to “The system of claim 5”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumarasamy (US 2016/0314046 - Ids).  
Regarding Claim 1; Kumarasamy discloses a method comprising: 
issuing a snapshot command to a volume snapshot service (Figs. 3, 5; paragraphs [0319,0288] - snapshot S may be a software snapshot, illustratively wherein the operating system that executes on client computing device 202 uses a utility, e.g., Microsoft Volume Snapshot Service or "VSS," to generate a snapshot of database 212 and store it to storage array 204. The software snapshot S may be generated as instructed by a component of system 200 such as data agent 242 and/or storage manager 240 and/or media agent 244 ), and thereby directing the volume snapshot service to place one or more applications in backup mode (Fig. 6; paragraphs [00325-0326] - sub-blocks of block 501, step 601, database is commanded to be quiesced; a quiesced state functions as the backup mode, as it bring the data into a statue suitable for backups); 
retrieving from the volume snapshot service a list of LUNs to be snapshotted (Fig. 3; paragraph [0277] – storage array 204 is a data storage device that is well known in the art (or may be a network of storage devices in some alternative embodiments). Storage array 204 may be block storage technology (SAN), which may be organized into storage volume portions or logical units designated by respective logical unit numbers (LUNs) which may be mapped to volume(s) on the corresponding computing device (e.g., client computing device 202, secondary storage computing device 206) and mounted thereto when access to the LUN is required. In system 200, storage array 204 is generally used for storing primary data (e.g., database 212) generated by client computing devices 202 (e.g., by database management system 210).); 
issuing a snapshot command to one or more storage system underlying the LUNs on the list (Fig. 6 – steps 603, 605 – trigger creation of the snapshot(s); paragraph [0327] - storage manager 240 and/or data agent 242 may trigger a first snapshot to be taken of database 212 without native backup/copy/dump by DBMS 210. In other words, while database 212 is in a quiesced state, and without participation by native utilities of DBMS 210, a snapshot of database 212 may be taken. A hardware snapshot or a software snapshot may be taken, depending on the implementation of system 200. For example, storage array 204 may be instructed to take a "hardware" snapshot of the storage volume comprising database 212; or, for example, the operating system or file system that executes on client computing device 202 (e.g., Microsoft VSS) may be instructed to take a "software" snapshot of database 212; the LUNs are used to snapshot the database 212 in the storage array 204); 
upon completion of the snapshot command to the one or more storage systems, returning control to the volume snapshot service (Fig. 6 – step 607; paragraph [0319] -  storage manager 240 and/or data agent 242 unquiesces database 212 after the snapshot operation completes. This may be performed by instructing DBMS 210 accordingly).  
Regarding Claim 2; Kumarasamy discloses wherein the one or more applications comprise a database application (Figs. 3, 6; paragraph [0325] – database 212).  
Regarding Claim 3; Kumarasamy discloses wherein the LUNs to be snapshotted correspond to one or more volumes backing the one or more applications (Fig. 3; paragraph 0277] - Storage array 204 may be block storage technology (SAN), which may be organized into storage volume portions or logical units designated by respective logical unit numbers (LUNs) which may be mapped to volume(s) on the corresponding computing device (e.g., client computing device 202, secondary storage computing device 206) and mounted thereto when access to the LUN is required. In system 200, storage array 204 is generally used for storing primary data (e.g., database 212) generated by client computing devices 202 (e.g., by database management system 210). Storage array 204 also may generate and store snapshots).  
Regarding Claim 4; Kumarasamy discloses replicating the LUNs from the one or more storage system to secondary storage with a point in time copy (Fig. 3 – storage array 204, secondary storage device 108 with point in time copy; Fig. 6; paragraph [0288,0330]).
Regarding claims 5-12; note the rejection of claims 1-4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/

/ALLEN S LIN/Examiner, Art Unit 2153